Citation Nr: 0813056	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 30 percent for left 
eye injury residuals.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1980.  
He had additional unverified period of service in the 
National Guard from 1980 to 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in April 2003 and April 2004 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 51-
decibel loss, with a speech recognition score of 92 percent, 
in the right ear (level I); and, for the left ear, an average 
51-decibel loss with a speech recognition score of 100 
percent (level I).  An exceptional pattern of hearing 
impairment is not indicated.

2.  The veteran's service-connected chondromalacia of the 
left knee is manifested by objective X-ray evidence of mild 
degenerative joint disease and range of motion limited by no 
more than 0 degrees of extension and flexion varying from 108 
degrees to 122 degrees, depending on pain.  Subluxation and 
lateral instability have not been medically demonstrated.  

3.  The veteran's service-connected injury residuals of the 
left eye are manifested by impairment of visual acuity to 
light perception only.

4.  The veteran's nonservice-connected right eye has visual 
acuity correctable to 20/30.

5.  The veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5299-5010 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for injury residuals of left eye, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, DCs 6028, 6070 (2007).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

hearing loss

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2007).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2007).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).  

The veteran's claim for service connection for hearing loss 
was received in December 2002.  In support he submitted an VA 
consultation report dated in April 2002.  At that time he 
complained of difficulty hearing high-pitched sounds and 
occasional difficulty understanding speech.  Otoscopy 
revealed dark discolorations on the tympanic membranes, 
bilaterally.  

During VA examination in March 2003, the veteran reported a 
history of military noise exposure from artillery fire and 
occupational noise exposure from sheet metal plant work.  
Puretone thresholds for the right ear were  20, 20, 25, 60, 
and 55, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 20, 15, 35, 60, and 55.  The results of the VA audiogram 
show an average puretone threshold of 40 decibels in the 
right ear with speech discrimination ability of 92 percent, 
and 41 decibels in the left ear with speech discrimination 
ability of 100 percent.  Exceptional patterns of hearing 
impairment were not indicated.

Table VI indicates a numeric designation of level I for both 
ears.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  

In an April 2003 rating action, service connection was 
granted for hearing loss and a noncompensable evaluation was 
assigned effective December 2002, the date of receipt of the 
claim.

The veteran underwent a subsequent VA audiology examination 
in April 2004.  Puretone thresholds for the right ear were 
25, 25, 30, 60, and 60, decibels at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively, and for the left ear at the same 
frequencies were 25, 20, 45, 60, and 60.  The results of the 
VA audiogram show an average puretone threshold of 44 
decibels in the right ear with speech discrimination ability 
of 96 percent, and 46 decibels in the left ear with speech 
discrimination ability of 96 percent.  

During the most recent VA audiology examination in October 
2006 the veteran complained of difficulty understanding 
speech in all listening situations.  Puretone thresholds for 
the right ear were 40, 40, 40, 65, and 60, decibels at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, and for the left 
ear at the same frequencies were 40, 35, 45, 65, and 60.  The 
results of the VA audiogram show an average puretone 
threshold of 51 decibels in both ears with speech 
discrimination ability of 92 percent on the right and 100 
percent on the left.  Exceptional patterns of hearing 
impairment were not indicated.

In both cases, Table VI indicates a numeric designation of 
level I for both ears.  The point of intersection on Table 
VII reflects a level of hearing loss consistent with a 
noncompensable evaluation.  

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a higher disability rating.  To the contrary, it is clear 
from the Rating Schedule that a higher rating can be awarded 
only when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case.  Therefore the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since 
December 2002 has the medical evidence supported the 
assignment of a compensable evaluation; therefore, there is 
no basis for the assignment of a staged rating under the 
Fenderson case.




left knee chondromalacia

The veteran's chondromalacia is currently rated as 10 percent 
disabling under DC 5010.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

During the course of this appeal the veteran's primary 
complaint of pain has essentially remained unchanged, and is 
clearly referenced in examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from his left knee disability.  

In connection with his current claim for increase, the 
veteran underwent VA examination in July 2003.  He complained 
of pain, instability, giving way and occasional locking.  He 
described the pain as 6 on a scale of 1 to 10.  The frequency 
and duration varied as it was usually associated with 
prolonged standing or walking.  There was no bone or joint 
deformity.  There was no evidence of clubbing, effusion, 
redness, warmth or atrophy.  The patella moved freely and 
tracked well.  There was lateral and medial instability, but 
anterior and posterior drawer signs were negative for 
instability.  McMurray's sign was also negative.  Motor 
strength testing was 5/5.  Range of motion was 0 to 108 
degrees.  Repetitive motion caused increased pain and 
decreased strength.  X-rays of the left knee showed minimal 
arthritic changes.  

During VA examination in May 2006, the left knee joint was 
not painful and the veteran was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  His gait was normal, although he had some 
functional limitation on standing or walking due to low back 
pain.  There was no indication of abnormal weightbearing and 
no evidence of inflammatory arthritis.  Range of motion was 0 
to 120 degrees.  The left knee was stable with medial and 
lateral collateral ligaments intact.  Anterior and posterior 
cruciate ligaments were also intact.  The examiner concluded 
there was no additional functional impairment on the basis of 
fatigue, incoordination, pain or weakness.  X-rays showed 
mild narrowing of the medial and lateral compartment joint 
spaces of the left knee and slightly high riding patella with 
mild increased length of patella tendon.  

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the veteran's left 
knee disability.  There is no objective evidence of 
significant active pathology or abnormality including 
instability or subluxation.  Although the evidence shows the 
veteran had mild degenerative changes, his left knee 
disability does not produce a level of limited motion, which 
would allow for the assignment of even a noncompensable 
rating (flexion limited to 60 degrees and/or extension 
limited to 5 degrees) under DCs 5260 and 5261.  

Moreover, there is no credible evidence of pain on use or 
flare-ups that result in additional limitation of motion to 
the extent that the left knee would be compensably disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Lastly, separate ratings may be assigned for knee disability 
under DCs 5257 and 5003 where there is recurrent subluxation 
or lateral instability in addition to X-ray evidence of 
arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  Both opinions appear to require persuasive evidence that 
a claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  The evidence, however, establishes that the 
veteran does not have separate manifestations of recurrent 
subluxation or lateral instability warranting a separate 
compensable evaluation under DC 5257.  

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.




residuals of left eye injury 

The veteran's left eye injury residuals are currently rated 
as 30 percent disabling with special monthly compensation 
under DC 6070.  38 C.F.R. § 4.84a.  Service connection for 
the veteran's right eye has not been established.  

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, is permitted as if both disabilities were service 
connected provided that the nonservice-connected disability 
is not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a) (2007).

DC 6070 provides that blindness in one eye, having light 
perception only, will be rated as 30 percent disabling where 
loss of vision in the other eye is 20/40 or better.  38 
C.F.R. § 4.84a, DC 6070.  To be assigned a higher evaluation 
of 40 percent, the evidence must show loss of vision in the 
other eye of 20/50 or anatomical loss of the service-
connected eye.  38 C.F.R. § 4.84a, DCs 6066, 6069.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2007).

The evidence of record contains multiple assessments of the 
veteran's vision.  Thus, it is well established that he 
sustained a traumatic injury to the left eye during service 
and at best, has only light perception in that eye.  In 
conjunction with his current claim, he was afforded a VA 
examination in January 2004 which shows corrected vision in 
the right eye of 20/25.  At his most recent VA examination in 
May 2006, the veteran's history of left eye cataract removal 
in February 2002 and corneal transplant in May 2005 were 
noted.  Visual acuity was worse than 5/200 in the left eye 
and right eye vision was correctable to 20/30.  Neither eye 
had been enucleated, and there was no evidence of cosmetic 
defect.

Given the current status of the veteran's disability, and the 
current rating criteria, a rating higher than 30 percent 
would require greater impairment of visual acuity in the non-
service connected right eye than currently demonstrated, i.e. 
20/50.  38 C.F.R. § 4.84a, DC 6069.  The veteran is, 
therefore, appropriately rated as 30 percent disabled under 
DC 6070.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  As the veteran 
clearly retains both eyes, the provisions of DC 6066, which 
provide a higher rating for the anatomical loss of the eye, 
is not for application.  38 C.F.R. § 4.84a.


extra-schedular consideration & conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
disabilities.  The evidence does not establish that any of 
the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Moreover, it does not establish that the veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  Specifically, the Board emphasizes that 
there is nothing unusual for an individual with vision loss 
being unable to perform certain occupations in which normal 
vision is a prerequisite, and that some interference with 
employment is contemplated in the assigned evaluation.  The 
Board also does not dispute the veteran's contention that his 
left knee disability has caused him to alter his lifestyle 
and restrict his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign the 
current evaluations.  In other words, the Board finds that 
the regular schedular standards contemplate the 
symptomatology shown.  In light of the foregoing, the 
veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claims and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Pertinent Law and Regulations for TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

At the time the veteran filed his claim in June 2003, service 
connection was in effect for the following disabilities: left 
eye injury residuals, rated as 30 percent disabling; left 
knee chondromalacia rated as 10 percent disabling and hearing 
loss rated as noncompensable.  The combined rating for the 
service-connected disabilities is 40 percent.  Thus, he does 
not meet the minimum percentage requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding his 40 percent combined evaluation, the 
veteran claims that his service-connected left eye and left 
knee disabilities render him totally unemployable.  In his 
formal claim (VA Form 21-8940) for TDIU, the veteran 
indicated that he completed high school and at least one year 
of college.  He served with the U.S. Army from 1971 to 1980 
and with the Army National Guard from 1980 to 1992.  He has 
not engaged in any gainful occupation since 1997.  

While the Board acknowledges the veteran's appellate 
assertions and his functional impairment due to his service-
connected disabilities, the evidence must still show that he 
is unable to pursue a substantially gainful occupation due to 
his service-connected disabilities.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Of record is a May 2003 report from a Vocational 
Rehabilitation counseling session.  It was noted that the 
veteran had a total of 21 years of service.  He was trained 
as a supply specialist clerk typist and medic.  His post 
military work experience includes employment in welding, 
security, and telemarketing.  He has had a valid drivers 
license with no citations for the past five years.  

The veteran reported that his most severe service-connected 
disability was the loss of his left eye.  However, his most 
serious functional limitation was due to his non service-
connected lumbar spine disability diagnosed as S-type 
scoliosis with degenerative disc disease.  The counselor 
reviewed the veteran's background, interests, academic 
ability, vocational assessment results, disabling conditions 
and functional limitations.  He concluded the veteran lacked 
the strength and endurance for any but the most sedentary 
employment.  On the other hand even with the most sedentary 
positions the veteran's loss of vision would present a 
serious barrier to employment.  The counselor determined that 
the veteran's impairment to employment was the result of both 
service-connected and non service-connected disabilities.  

In July 2003, the veteran was sent for VA examination to 
assess the current state of his service-connected 
disabilities and their impact on his employability.  It was 
the opinion of the examiner in general that the veteran's 
unemployability was caused by both service-connected and non 
service-connected disabilities.  

None of the remaining VA or private medical records ascribe 
an inability to work due solely to the veteran's service-
connected disabilities.  

In this case, there is no evidence that the veteran's 
circumstances are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b).  Neither 
medical opinion of record has concluded that the veteran is 
unemployable due solely to his service-connected 
disabilities.  Clearly, the service-connected left eye injury 
residuals are productive of the greatest degree of 
disability, as indicated by the 30 percent rating.  However, 
there is no indication in the record that the disability 
involved factors that are not reflected in the rating 
schedule, or that impair the veteran's ability to work to a 
greater degree than recognized.  Although he cannot perform 
manual labor of the types in which he has the most 
significant employment experience, by the veteran's own 
admission, his nonservice connected back disability plays a 
large part in his functional impairment which, together with 
his service-connected disabilities, preclude gainful 
employment.  Such non-service-connected disabilities, 
however, may not be considered in support of the TDIU claim.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities alone are sufficient to produce unemployability.  
Although they combine to produce significant impairment, the 
evidence does not reflect gainful employment is precluded 
solely due to such service-connected disabilities.  To the 
extent to which the veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 40 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b) (2007).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in January 2003 and October 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  These letters pre-dated the RO's rating 
decisions in April 2003 and April 2004.  See also VCAA 
letters dated in July 2004 and March 2006.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  Recent VCAA notice letters in July 
2004 and March 2006, were followed by readjudication of the 
claim in the September 2004 SOC and SSOCs in June 2007 and 
January 2008, all of which contain a list of the evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's hearing loss, and an explanation 
for the decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claims.  See Sanders supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, such matters are moot.  Thus, the veteran 
has not been prejudiced in this regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 30 percent for left eye 
injury residuals is denied.

Entitlement to TDIU is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


